     Case 2:18-cv-03158-WBS-EFB Document 8 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   MOODY WOODROW TANKSLEY,                           No. 2:18-cv-3158-WBS-EFB P
11                      Plaintiff,
12          v.                                         ORDER
13   SACRAMENTO COUNTY JAIL, et al.,
14                      Defendants.
15

16          Plaintiff, a former county inmate proceeding pro se, has filed this civil rights action

17   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

18   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On March 11, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

22   objections to the findings and recommendations.1

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1
              Error! Main Document Only.Although it appears from the file that plaintiff’s copy of
27   the findings and recommendations was returned, plaintiff was properly served. It is the plaintiff’s
     responsibility to keep the court apprised of his current address at all times. Pursuant to Local
28   Rule 182(f), service of documents at the record address of the party is fully effective.
                                                       1
     Case 2:18-cv-03158-WBS-EFB Document 8 Filed 04/27/20 Page 2 of 2

 1          1. The findings and recommendations filed March 11, 2020, are adopted in full;

 2          2. This action is DISMISSED without prejudice for the reasons set forth in the February

 3   6, 2020 screening order (ECF No. 5).

 4   Dated: April 27, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
